Statements by the President
Ladies and gentlemen, we have learned with deep sorrow of the death of our former colleague, Nicholas Bethell, who was a Member of the European Parliament from 1975 to 1994 and again from 1999 to 2003. Lord Bethell died on 8 September at the age of 69, following a long and courageous battle against Parkinson's disease. During his many years as an MEP, Lord Bethell proved an outstanding Vice-President of what was then the Political Affairs Committee. He devoted himself energetically to many issues, on which he also drafted reports: the liberalisation of air transport, the EU membership of Cyprus and the introduction of the Sakharov Prize, which over the years gave moral support to many people worldwide in their fight against oppression.
Let me say a few words on this subject. Armed with his masterly knowledge of the Russian language and at considerable personal risk, Lord Bethell visited the Soviet Union on several occasions, where he made friends with many leading dissidents, such as Alexander Solzhenitsyn, Andrei Sakharov, Anatoly Shcharansky and Alexander Ginsburg. He held discussions with them, interviewed them, campaigned for the release of those of them who were imprisoned and in general fought for the freedom of nations and for justice. Lord Bethell translated two books by Alexander Solzhenitsyn into English. He brought Anatoly Shcharansky and Elena Bonner, Sakharov's widow, to the European Parliament, not just once but on several occasions.
Lord Bethell was a colleague and a friend, who acted with conviction and set yardsticks. We will remember him with gratitude.
Ladies and gentlemen, I have just heard that two Spanish soldiers have been killed by a mine in Afghanistan and others - also Spanish - have been seriously injured. I would ask you to observe a minute's silence in memory of Lord Bethell and all victims of terrorism.
(The House rose and observed a minute's silence)
Thank you.
Ladies and gentlemen, we have taken note of the pro-democracy and freedom demonstrations in Burma/Myanmar. I am sure I may express solidarity and sympathy on behalf of all of us. That goes in particular to Aung San Suu Kyi, a holder of the European Parliament's Sakharov Prize, who has been under house arrest for many years. The European Parliament hopes that the time will come when we can welcome Aung San Suu Kyi here in the European Parliament and we call on the Myanmar authorities to release all the detainees immediately and grant them the right to demonstrate freely.
(Applause)